TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 17, 2020



                                     NO. 03-20-00323-CV


                                  D. J. and C. C., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
               AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the order terminating parental rights signed by the trial court on June 10,

2020. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s order terminating

parental rights. Because appellants are indigent and unable to pay costs, no adjudication of costs

is made.